Citation Nr: 1606215	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-19 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether a reduction in rating from 100 percent to 30 percent for squamous cell carcinoma of the left true vocal cord (hereinafter referred to as SCC) was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which reduced the Veteran's rating for SCC from 100 percent to 30 percent, effective March 1, 2012.

In January 2014, the Board remanded the case for issuance of a Statement of the Case (SOC).  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  In February 2015, the RO issued an SOC continuing the reduced rating of 30 percent for the Veteran's SCC.  As such, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that a VA Form 21-4138, Statement in Support of Claim, was received on June 7, 2012, in which the Veteran requested to appeal a February 2012 rating decision confirming the disability rating of 30 percent for the Veteran's SCC.  At the bottom is a handwritten note, by an unidentified individual, that stated that "Veteran is requesting a hearing loss for the proposed reduction."  It is not clear whether the Veteran was asking for a predetermination hearing, for which the request would be untimely as it was filed more than a year after the date of the notice letter.  Alternatively, any request for a Board hearing would have been premature as such a request should be submitted with the substantive appeal (VA Form 9) or at any time thereafter.  38 C.F.R. § 20.703 (2015).  Any request for a Board hearing before a substantive appeal has been filed will be rejected.  Id.  Furthermore, in light of the submission of an informal hearing presentation and the absence of any further request, the Board finds that the Veteran was not asking for a Board hearing at that time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In this case, the Veteran contends that he is entitled to a 100 percent disability rating as he has yet to be considered to be in remission and thus his SCC is still active.  Specifically, in his January 2016 Written Brief Presentation, he addressed a November 2014 VA examiner's note of a 1.2 cm nodule that required continued monitoring as he has not been deemed to be in remission.

The RO rendered a December 2011 rating decision reducing the Veteran's disability rating based on the medical evidence, including an October 2010 VA examination report.  This medical evidence included various tests results showing that the Veteran's SCC had been effectively treated and that there was no malignancy affecting the larynx.  However, a November 2014 VA examination evaluated the Veteran's sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx, which included an in-person examination and review of the claims file.  The VA examiner discussed a February 2014 computed tomography (CT) of the Veteran's chest, which revealed a 1.2 cm nodule in the left lower lobe, but no new lung nodules or effusions.  The reading physician determined that the 1.2 cm left lower lobe nodule appeared unchanged over a greater than 2-year period and, thus, no further follow-up of the nodule was indicated.  However, the VA examiner noted that the 1.2 cm nodule required continued monitoring and that the Veteran was being evaluated every six months for follow-up examinations as he had not been deemed in remission.  The VA examiner did not refer to any other tests or discuss whether she found the lung nodule to be related to the Veteran's SCC, whether any subsequent biopsy or other procedure was completed, or whether the nodule was found or suspected to be malignant.  As such, the Board finds this VA examination to be inadequate and thus a remand is necessary for further development.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claims that may have come into existence in the interim.  All records and responses received should be associated with the claims file.

2.  Obtain a supplementary medical opinion, if possible to be conducted by an appropriate specialist, concerning the following questions:

	Whether it is at least as likely as not (at least a 50 percent 	probability) that the Veteran's SCC was successfully treated 	and without local recurrence or metastasis?  Is the Veteran's 	SCC in remission or is it active?  Why or why not? 

In answering the above questions, the examiner should specifically opine as to whether the lung nodule referred to in the November 2014 examination report represents a metastasis of the Veteran's SSC that initially affect the larynx.  

If the examiner deems it necessary to answer the above questions, a VA examination and/or appropriate test and studies may be undertaken.   

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above and any other necessary development, readjudicate the appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and give the Veteran an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




